Title: From David Humphreys to Bartholomew von Heer, 25 October 1782
From: Humphreys, David
To: Heer, Bartholomew von


                  
                     Sir
                     Head Quarters Octr 25th 1782
                  
                  The Commander in Chief directs that You remain with your Troop, in the neighbourhood of your present quarters, untill the right Wing of the Army has moved—the next day after which, you will march your corps by the most convenient & easy route to Newburgh, where you will apply to Head Quarters for further Orders.  I am Sir Your Most Obedt Servt
                  
                     D. Humphrys A.D.C.
                     
                  
               